


Exhibit 10.5


FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT




THIS FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Fourth Amendment”),
is entered into as of August 9, 2011, by and between WELLS/FREMONT ASSOCIATES, a
Georgia joint venture ("Seller"), and LIGHTHOUSE WORLDWIDE SOLUTIONS, INC., a
California corporation ("Purchaser"). The parties hereto are sometimes jointly
called the “Parties.”
R E C I T A L S:
A.Buyer and Seller have entered into that certain PURCHASE AND SALE AGREEMENT
effective as of June 3, 2011 (“Original Purchase Agreement”), as amended by that
certain FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT dated as of July 20, 2011
(“First Amendment”), that certain SECOND AMENDMENT TO PURCHASE AND SALE
AGREEMENT dated as of July 29, 2011 (“Second Amendment”), and that certain THIRD
AMENDMENT TO PURCHASE AND SALE AGREEMENT dated as of August 8, 2011 (“Third
Amendment”, the Original Purchase Agreement, First Amendment, Second Amendment
and Third Amendment are collectively referred to herein as “Purchase
Agreement”), for the purchase and sale of that certain real property more
particularly described in the Purchase Agreement (the “Property”).
B.Buyer and Seller desire to extend the Financing Contingency Period on the
terms and conditions contained herein.
NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements hereinafter set forth, the Parties hereby agree as follows:
1.Financing Contingency Period. The Financing Contingency Period is extended
such that it expires as of 5:00 pm, Pacific Time, August 11, 2011.
2.Binding Effect. This Fourth Amendment shall be binding upon and inure to the
benefit of the Parties and their heirs, executors, administrators, successors,
legal representatives and permitted assigns.
3.Counterparts. This Fourth Amendment may be executed in counterparts, all of
which together shall constitute one agreement binding on all of the Parties,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.
4.Confirmation of the Purchase Agreement. Except as set forth in this Fourth
Amendment, the Purchase Agreement is not being amended, supplemented or
otherwise modified, and all of the undersigned agree that the terms, conditions
and agreements set forth in the Purchase Agreement are hereby ratified and
confirmed and shall continue in full force and effect. Any capitalized terms not
defined herein shall have the meanings ascribed to them in the Purchase
Agreement.





















Page 1 of 3

--------------------------------------------------------------------------------




FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT
IN WITNESS WHEREOF, the Parties have executed this Fourth Amendment as of the
day first above written.
Seller:


WELLS/FREMONT ASSOCIATES
a Georgia Joint Venture


Piedmont Operating Partnership, LP
a Delaware limited partnership


By:Piedmont Office Realty Trust, Inc.
a Maryland corporation
Its:General Partner




By: /s/ Laura Moon
Name: Laura Moon
Its: SVP & CAO


FUND X AND FUND XI ASSOCIATES
A Georgia joint venture


By:Wells Real Estate Fund X, L.P.
a Georgia limited partnership


By:Wells Partners, L.P.
a Georgia limited partnership
as General Partner


By:Wells Capital, Inc.
a Georgia corporation
as General Partner




By: /s/ Randall D. Fretz
Name: Randall D. Fretz
Its: Sr. Vice President 


By: /s/ Randall D. Fretz
Name: Leo F. Wells, III, as General Partner, by and through Randall D. Fretz ,
as attorney in fact
Buyer:


LIGHTHOUSE WORLDWIDE SOLUTIONS, INC.
a California corporation




By: /s/ Tae Yun Kim  
Name:
Title:
 
 


Page 2 of 3

--------------------------------------------------------------------------------




FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT
By:Wells Real Estate Fund XI, L.P.
a Georgia limited partnership


By:Wells Partners, L.P.
a Georgia limited partnership
as General Partner


By:Wells Capital, Inc.
a Georgia corporation
as General Partner




By: /s/ Randall D. Fretz 
Name: Randall D. Fretz
Its: Sr. Vice President


By: /s/ Randall D. Fretz
Name: Leo F. Wells, III, as General Partner, by and through Randall D. Fretz, as
attorney in fact
 








Page 3 of 3